       Case 1:20-cv-00131-NONE-EPG Document 39 Filed 04/13/21 Page 1 of 2

                              UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF CALIFORNIA


EDMOND PAUL PRICE,                             No. 1:20-cv-00131-NONE-EPG (PC)

                 Plaintiff,

         v.

ALVARADO, et al.,
                                               ORDER & WRIT OF HABEAS CORPUS
                 Defendants.                   AD TESTIFICANDUM
                                        /

Edmond Paul Price, Inmate # 1112167, a necessary and material witness in a settlement
conference in this case on May 25, 2021, is confined in the Nevada Department of Corrections
High Desert State Prison (HDSP), in the custody of the Warden. In order to secure this inmate's
attendance it is necessary that a Writ of Habeas Corpus ad Testificandum issue commanding the
custodian to produce the inmate before Magistrate Judge Carolyn K. Delaney, by telephonic-
conferencing from his place of confinement, on Tuesday, May 25, 2021 at 1:00 p.m.

                                ACCORDINGLY, IT IS ORDERED that:

      1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
         commanding the Warden to produce the inmate named above, by telephonic-
         conferencing, to participate in a settlement conference at the time and place above, until
         completion of the settlement conference or as ordered by the court. Telephonic-
         conferencing connection information will be supplied via separate email.

      2. The custodian is ordered to notify the court of any change in custody of this inmate and is
         ordered to provide the new custodian with a copy of this writ.

      3. If prison officials have any questions concerning the telephonic connection or difficulty
         connecting, they shall contact Judy Streeter, Courtroom Deputy, at
         jstreeter@caed.uscourts.gov.

                     WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, HDSP, P. O. Box 650, Indian Springs, Nevada 89070:

WE COMMAND you to produce the inmate named above to testify before Judge Delaney at the
time and place above, by telephonic-conferencing, until completion of the settlement conference
or as ordered by the court.

///
///
///
///
///
///
     Case 1:20-cv-00131-NONE-EPG Document 39 Filed 04/13/21 Page 2 of 2
FURTHER, you have been ordered to notify the court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.


IT IS SO ORDERED.


   Dated:    April 13, 2021                          /s/
                                              UNITED STATES MAGISTRATE JUDGE
